
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.42


FIRST AMENDMENT TO $125,000,000 SENIOR
UNSECURED REVOLVING CREDIT AGREEMENT


        This Amendment (this "Amendment"), dated as of December 5, 2003, is made
by and among CH2M HILL COMPANIES, LTD., an Oregon corporation, CH2M HILL, INC.,
a Florida corporation, OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California
corporation, and CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC., an Oregon
corporation (each, a "Borrower" and collectively, the "Borrowers"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, THE BANK OF
TOKYO-MITSUBISHI, LTD., BANK OF AMERICA, N.A. and THE NORTHERN TRUST COMPANY
(each a "Lender" and collectively, the "Lenders") and WELLS FARGO BANK, NATIONAL
ASSOCIATION in its capacity as the Issuing Bank and in its capacity as agent for
itself and the other Lenders and in its capacity as lead arranger.

Recitals

        The Borrowers and the Lenders are parties to a $125,000,000 Senior
Unsecured Revolving Credit Agreement dated as of July 28, 2003 (the "Credit
Agreement"). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.

        The Borrowers have requested that certain amendments be made to the
Credit Agreement, which the Lenders are willing to make pursuant to the terms
and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:

        1.     Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1 of the Credit Agreement
is hereby amended by adding or amending, as the case may be, the following
definitions:

        "Adjusted EBITDA" means, for any period (each such period, a
"Determination Period"), the sum of (a) Consolidated Net Income for such period
(excluding the effect of any extraordinary or non-recurring items (including any
gain from the sale of property)), plus (b) an amount which, in the determination
of Consolidated Net Income for such period, has been deducted for (i) Interest
Expense for such period, and (ii) total federal, state, foreign and other income
taxes for such period, and (iii) all depreciation and amortization for such
period, and (iv) total expenses associated with the non-cash portion of all
employee bonus plans for such period, all as determined in accordance with GAAP.
In addition, if (i) the Parent or any Subsidiary makes a Permitted Acquisition
of a Target during any fiscal quarter, (ii) the Target becomes a Material
Subsidiary as a result of such Permitted Acquisition, and (iii) the Target's
financial statements for period(s) including the four fiscal quarters ending at
the quarter during which the Permitted Acquisition occurs are reasonably
satisfactory to the Agent, then the reported financial results of the Target for
periods prior to the Permitted Acquisition will be included in determining
Adjusted EBITDA for any Determination Period that includes any of such four
quarters. In addition, if the Parent or any Subsidiary, in compliance with
Section 9.16, sells, transfers or otherwise disposes of the stock of any
Material Subsidiary or all or substantially all of the assets of a Material
Subsidiary during any Determination Period, then the reported financial results
of such Material Subsidiary for such Determination Period shall not be included
in determining Adjusted EBITDA for such Determination Period.

        "Adjusted EBITDAR" means, for any period (each such period, a
"Determination Period"), the sum of (a) Consolidated Net Income for such period
(excluding the effect of any extraordinary or non-recurring items (including any
gain from the sale of property)), plus (b) an amount which, in the determination
of Consolidated Net Income for such period, has been deducted for (i) Interest
Expense for such period, and (ii) total federal, state, foreign and other income
taxes for such period, and (iii) all depreciation and amortization for such
period, (iv) total expenses associated with the non-cash portion of all employee
bonus plans for such period, and (v) Lease Expense for such period, all as
determined in accordance with GAAP. In addition, if (i) the Parent or any
Subsidiary makes a Permitted Acquisition of a Target during any fiscal quarter,
(ii) the Target becomes a Material Subsidiary as a result of such Permitted
Acquisition, and (iii) the Target's financial statements for period(s) including
the four fiscal quarters ending at the quarter during which the Permitted
Acquisition occurs are reasonably satisfactory to the Agent, then the reported
financial results of the Target for periods prior to the Permitted Acquisition
will be included in determining Adjusted EBITDAR for any Determination Period
that includes any of such four quarters. In addition, if the Parent or any
Subsidiary, in compliance with Section 9.16, sells, transfers or otherwise
disposes of the stock of any Material Subsidiary or all or substantially all of
the assets of a Material Subsidiary during any Determination Period, then the
reported financial results of such Material Subsidiary for such Determination
Period shall not be included in determining Adjusted EBITDAR for such
Determination Period.

        "Asset Purchase Agreement" means that certain Asset Purchase Agreement,
by and among J.A. Jones, Inc., Lockwood Greene Engineers, Inc., Jones Lockwood
Greene, L.L.C., Jones LG, L.L.C., Lockwood Greene Systems Corporation, Lockwood
Greene E&C, L.L.C., Lockwood Greene—Puerto Rico, Inc., Lockwood Greene
International, Inc. and CH2M Hill Companies, Ltd., dated as of November 14,
2003, as amended or modified from time to time or as replaced by another
contract among the parties thereto, provided that each such amendment,
modification or replacement contract is reasonably acceptable to the Agent.

        "Credit Cap" means $160,000,000.

        "Lockwood Acquisition" means the acquisition by CH2M Hill
Companies, Ltd. or one or more of its affiliates of certain assets pursuant to
the Asset Purchase Agreement.

        "Percentage Interest" means with respect to any Lender, (a) at all times
when no Event of Default under Section 11.1.1 and no Bankruptcy Default exists,
the ratio of the respective Commitment of such Lender divided by the total
Commitments of all Lenders as from time to time in effect and reflected in the
Register, and (b) at all other times, the ratio of the respective amounts of the
outstanding Credit Obligations (including Letter of Credit Exposure) owing to
such Lender in respect of extensions of credit under Section 2 divided by the
total outstanding Credit Obligations (including Letter of Credit Exposure) owing
to all Lenders.

        "Permitted Acquisition" means the Lockwood Acquisition and an
Acquisition that meets the following conditions:

        (a)   The Agent shall receive at least 10 days prior written notice of
any such proposed Permitted Acquisition for which the cash consideration exceeds
$15,000,000;

        (b)   Such Permitted Acquisition shall only involve assets or businesses
comprising a business, or those assets of a business, substantially of the type
engaged in by the Borrowers as of the date of this Agreement;

        (c)   Such Permitted Acquisition shall be consensual and shall have been
approved by the Target's board of directors (and stockholders to the extent
required by applicable law);

        (d)   No additional Indebtedness shall be incurred, assumed or otherwise
reflected on the Consolidated balance sheet of the Parent and its Subsidiaries
after giving effect to the Permitted Acquisition, except (i) ordinary course
trade payables and accrued expenses and (ii) other assumed Indebtedness not
incurred in anticipation of the proposed Acquisition, provided that upon the
assumption of such Indebtedness the Borrowers would be in compliance with the
financial covenants set forth in Section 9.4 through 9.6 on a pro forma basis,
and, provided, further, that (A) any purchase money Indebtedness or Capitalized
Leases assumed are secured only by the assets of the Target acquired with the
proceeds of such purchase money Indebtedness or Capitalized Leases, (B) any
Indebtedness secured by Liens on real property is in an outstanding principal
amount not in excess of the fair market value of the real property (except this
restriction shall not apply if the aggregate amount of such Indebtedness secured
by Liens on real property for all Permitted Acquisitions does not exceed
$2,500,000), and (C) no Indebtedness secured by accounts receivable shall be
assumed;

        (e)   The business and assets of the Target shall be free of Liens,
except Liens permitted in connection with Indebtedness permitted to be assumed
by paragraph (d) of this definition;

        (f)    All necessary or appropriate third party and government waivers
and consents relating to the Permitted Acquisition have been received; and

        (g)   Prior to becoming contractually committed to make such Acquisition
for which cash consideration exceeds $15,000,000, the Borrowers shall deliver to
the Agent, pro forma Consolidated financial statements for the Parent and its
Subsidiaries, including the Target, for the four fiscal quarters preceding the
date of the Acquisition, in form satisfactory to the Agent, accompanied by a
certificate of a Financial Officer certifying that after giving effect to such
Acquisition, the Borrowers will be in compliance with the financial covenants
set forth in Section 9.4 through 9.6, and no Default will exist.

        "U.S. Dollar Equivalent" means the amount of United States Dollars that
would be realized by converting a Foreign Currency into United States Dollars at
approximately 11:00 a.m. (London time), at the conversion rate or exchange rate
as set forth on the applicable Moneyline Telerate Screen, on the date of
determination; provided that if more than one rate is listed then the applicable
conversion rate shall be the arithmetic average of such rates. If for any reason
such conversion rates are not available, the U.S. Dollar Equivalent shall be
calculated using the arithmetic average of the spot buying rates for such
Foreign Currency in United States Dollars as quoted to the Agent by three
foreign exchange dealers of recognized standing in the United States selected by
the Agent at approximately 11:00 a.m. (London time) on any date of
determination.

        2.     Section 2.1.2 of the Credit Agreement is hereby amended to read
in its entirety as follows:

        "2.1.2 Maximum Amount of Credit. The term "Maximum Amount of Credit"
means the lesser of (a) the Credit Cap or (b) the amount to which the Total
Commitment has been permanently reduced pursuant to Section 4.2.1. Each
reduction of the Credit Cap shall ratably reduce each Lender's Commitment."

        3.     Section 9.7 of the Credit Agreement is hereby modified by
deleting the word "and" at the end of subsection 9.7.12, by replacing the period
at the end of subsection 9.7.13 with "; and" and by adding a new
subsection 9.7.14 to read in its entirety as follows:

        "9.7.14 Indebtedness incurred with respect to outstanding letters of
credit for which any Borrower or any Subsidiary becomes liable as part of the
Lockwood Acquisition, provided that within 180 days of incurring such
Indebtedness, each of the underlying letters of credit that is the subject of
such Indebtedness is (a) surrendered or terminated; (b) replaced with a Letter
of Credit, or (c) a Letter of Credit is delivered to the issuer of such
underlying letter of credit covering any liability of a Borrower or any
Subsidiary with respect to such underlying letter of credit."

        4.     Section 9.8 of the Credit Agreement is hereby modified by
deleting the word "and" at the end of subsection 9.8.9, by replacing the period
at the end of subsection 9.8.10 with "; and" and by adding a new
subsection 9.8.11 to read in its entirety as follows:

        "9.8.11 Liens securing Indebtedness permitted by Section 9.7.14,
provided that such Liens are created by the delivery of the Letters of Credit
referenced in Section 9.7.14 and/or the property subject to such Liens consists
only of assets acquired in the Lockwood Acquisition that immediately prior to
the closing of the Lockwood Acquisition was collateral securing the
reimbursement obligations owed to the issuer of the underlying letters of credit
referenced in Section 9.7.14."

        5.     Section 11.2.5 of the Credit Agreement is hereby amended to read
in its entirety as follows:

        "11.2.5 Cumulative Remedies. To the extent not prohibited by applicable
law which cannot be waived, all of the Lenders' rights hereunder and under each
other Credit Document shall be cumulative and not exclusive of any remedies
provided at law."

        6.     Section 14.1.1(i) of the Credit Agreement is hereby amended to
read in its entirety as follows:

        "(i) no such assignment shall be for less than $3,000,000 of the
assigning Lender's Commitment, and the remaining Commitment of the assigning
Lender after giving effect to such assignment shall be equal to zero or not less
than $3,000,000; and"

        7.     Section 14.2(d) of the Credit Agreement is hereby amended to read
in its entirety as follows:

        "(d) the Borrowers, the Agent and the other Lenders will continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement, and such Lender will retain the
sole right as one of the Lenders to vote with respect to the enforcement of the
obligations of the Borrowers under the Credit Documents and the approval of any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Documents."

        8.     Schedule I of the Credit Agreement is hereby amended to read in
its entirety as follows:

"SCHEDULE I

List of Lenders

Bank


--------------------------------------------------------------------------------

  United States Dollar Amount of Commitment
and Percentage Interest

--------------------------------------------------------------------------------

  Wells Fargo Bank, National Association
C7301-037
1740 Broadway
Denver, CO 80274
Attn: John Hall
Telephone: (303) 863-5180
Telecopier: (303) 863-6670
E-Mail: john.hall@wellsfargo.com   $
75,000,000
46.875
%


U.S. Bank National Association
DNC0BB4A
918 Seventeenth Street
Denver, Colorado 80202
Attn: Thomas J. McCarthy
Telephone: (303) 585-4234
Telecopier: (303) 585-4242
E-Mail: thomas.mccarthy@usbank.com
 
$

35,000,000
21.875

%
The Bank of Tokyo-Mitsubishi, Ltd.
1211 SW Fifth Avenue, Suite 2300
Portland, Oregon 97204
Attn: Mr. Hiroki Nakazawa
Telephone: (503) 222-5130
Telecopier: (503) 222-0215
E-Mail: hnakazawa@btmna.com
 
$

20,000,000
12.500

%
Bank of America, N.A.
IL1-231-06-45
231 S. LaSalle Street
Chicago, Illinois 60697
Telephone: (312) 828-2892
Telecopier: (312) 974-0761
Attn: Jennifer Gerdes
E-Mail: jennifer.gerdes@bankofamerica.com
 
$

20,000,000
12.500

%
The Northern Trust Company
50 South LaSalle
Chicago, Illinois 60675
Attn: Peter R. Martinets
Telephone: (312) 444-4569
Telecopier: (312) 444-7028
E-Mail: prm2@ntrs.com
 
$

10,000,000
6.250

%"

        9.     No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

        10.   Newco LG, Inc. The Borrowers agree and acknowledge that Newco
LG, Inc., a Delaware corporation, is a Material Subsidiary.

        11.   Conditions Precedent. This Amendment shall be effective when the
Agent shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Agent in its sole
discretion, each of which must be delivered to the Agent two Banking Days before
the closing of the Lockwood Acquisition and in any event no later than
December 15, 2003 (which date may be extended by the Agent in its sole
discretion):

        (a)   The Amended and Restated Revolving Credit Note in favor of Wells
Fargo Bank, National Association, duly executed on behalf of the Borrowers.

        (b)   A Certificate of the Secretary of each Borrower certifying as to
(i) the resolutions of the board of directors of each Borrower approving the
execution and delivery of this Amendment, and (ii) the fact that the articles of
incorporation and bylaws of each Borrower, which were certified and delivered to
the Lenders pursuant to Section 8.1.7 of the Credit Agreement to continue in
full force and effect and have not been amended or otherwise modified except as
set forth in the Certificates to be delivered.

        (c)   An opinion of the Borrower's counsel as to the matters set forth
in Paragraphs 12(a) and 12(b) hereof and as to such other matters as the Lender
shall require.

        (d)   Evidence of the entry of a final order by the United States
Bankruptcy Court for the Western District of North Carolina in Case
No. 03-33532, in form and substance acceptable to the Agent in its sole
discretion, authorizing, under 11 U.S.C. § 363, the Lockwood Acquisition.

        (e)   Such other matters as the Agent may require.

        12.   Representations and Warranties. Each Borrower hereby represents
and warrants to each Lender as follows:

        (a)   Each Borrower has all requisite power and authority to execute
this Amendment and the Amended and Restated Revolving Credit Note and to perform
all of its obligations hereunder, and this Amendment and the Amended and
Restated Revolving Credit Note have been duly executed and delivered by each
Borrower and constitute the legal, valid and binding obligation of each
Borrower, enforceable in accordance with its terms.

        (b)   The execution, delivery and performance by each Borrower of this
Amendment and the Amended and Restated Revolving Credit Note have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to any Borrower, or the
articles of incorporation or bylaws of any Borrower, or (iii) result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other agreement, lease or instrument to which any Borrower is a party or by
which it or its properties may be bound or affected.

        (c)   All of the representations and warranties contained in Section 10
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date, and no Default or Event of Default
has occurred or is continuing under the Credit Agreement or will occur as a
result of and immediately following the consummation of the Lockwood
Acquisition.

        13.   References. All references in the Credit Agreement to "this
Agreement" shall be deemed to refer to the Credit Agreement as amended hereby;
any and all references in any Credit Agreement or other agreement or document to
the Credit Agreement shall be deemed to refer to the Credit Agreement as amended
hereby.

        14.   No Waiver. The execution of this Amendment and acceptance of the
Amended and Restated Revolving Credit Note and any documents related hereto
shall not be deemed to be a waiver of any Default or Event of Default under the
Credit Agreement or breach, default or event of default under any Credit
Document or other document held by a Lender, whether or not known to any Lender
and whether or not existing on the date of this Amendment.

        15.   Costs and Expenses. Each Borrower hereby reaffirms its agreement
under the Credit Agreement to pay all reasonable expenses of the Agent
(including the reasonable fees of and disbursements to the counsel to the Agent)
in connection with this Amendment.

        16.   Joint and Several Liability. Each Borrower agrees that it is
liable, jointly and severally with each other Borrower, for all obligations of
the Borrowers under this Amendment, and that the Lenders and the Agent can
enforce such obligations against any or all Borrowers, in the Lenders' or the
Agent's sole and unlimited discretion.

        17.   Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment. This Amendment and the rights and obligations of the parties
hereto shall be governed by, interpreted and enforced in accordance with the
laws of the State of Colorado. The captions or headings in this Amendment are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Amendment.

[The remainder of this page intentionally left blank.]



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.


BORROWERS:
 
CH2M HILL COMPANIES, LTD.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Stanley W. Vinson     Title:   Treasurer
 
 
CH2M HILL, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Stanley W. Vinson     Title:   Authorized Signatory
 
 
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Stanley W. Vinson     Title:   Authorized Signatory
 
 
CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Stanley W. Vinson     Title:   Authorized Signatory
LENDERS:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   John R. Hall     Title:   Vice President
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    


 
 
THE BANK OF TOKYO-MITSUBISHI, LTD.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    
 
 
BANK OF AMERICA, N.A.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    
 
 
THE NORTHERN TRUST COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Peter R. Martinets     Title:   Vice President





QuickLinks


FIRST AMENDMENT TO $125,000,000 SENIOR UNSECURED REVOLVING CREDIT AGREEMENT
